Citation Nr: 0735326	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-19 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease, lumbar spine, to include the issue 
of entitlement to an evaluation greater than 10 percent prior 
to September 26, 2003 (low back disability).

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee (left 
knee disability).

3.  Entitlement to an initial compensable evaluation for 
hidradenitis suppurativa.

4.  Entitlement to an initial compensable evaluation for 
atrial septal deviation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1981 to 
August 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran filed a notice of disagreement (NOD) relating to 
six claims addressed in the August 2002 rating decision, four 
of which are listed above.  The other two, service connection 
for right knee and right wrist disabilities, were later 
granted in a February 2005 rating decision.  This represents 
complete grants of the claims sought on appeal.  The veteran 
also made reference to a claim of service connection for 
asbestos and led paint exposure during service.  It does not 
appear that this claim has been addressed and it is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's low back 
disability was manifested by moderate limitation of motion 
with pain and muscle spasms.  There was not severe limitation 
of motion or recurring attacks with only intermittent relief.

2. Prior to and since September 26, 2003, the veteran's low 
back disability has not been severe, with listing of the 
whole spine to the opposite side; positive Goldthwaite's 
sign; marked limitation of forward bending in the standing 
position; loss of lateral motion with osteo-arthritic 
changes, narrowing or irregularity of joint space; or some of 
the above with abnormal mobility on forced motion. 

3.  Since September 26, 2003, the veteran's low back 
disability has not been productive of flexion less than 30 
degrees, ankylosis, severe limitation of motion, or 
incapacitating episodes having a total duration of at least 4 
weeks during the past 12 months.  

4.  The veteran's left knee disability is not productive of 
ankylosis; recurrent subluxation or lateral instability; 
flexion limited to less than 45 degrees; extension limited to 
greater than 10 degrees: or malunion of the tibia and fibula 
with moderate knee disability.

5.  The veteran's hidradenitis suppurativa is not productive 
of exfoliation, exudation, or itching; nor does it required 
systemic or electron beam therapy.

6.  The veteran's hidradenitis suppurativa scars are not on 
the head, face or neck; the result of second or third degree 
burns; superficial, poorly nourished, with repeated 
ulceration; superficial, tender and painful upon objective 
demonstration; and do not cause limited motion.  The combined 
surface area of these scars is 30 scars centimeters.

7.  Service connection for atrial septal deviation was 
severed by the RO, effective April 1, 2006.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for a low 
back disability, prior to September 26, 2003, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5291-
5295 (2001).

2.  The criteria for an evaluation in excess of 20 percent 
for a low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 3.10, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2007); 
38 C.F.R. 4.71a, Diagnostic Codes 5291-5295 (2001). 

3.  The criteria for a disability rating in excess of 10 
percent for a left knee disability have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, 
Diagnostic Codes 5010, 5256, 5257, 5260-5262 (2007).

4.  The criteria for an initial compensable disability 
evaluation for hidradenitis suppurativa are not met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7806, 7817 
(2001, 2007).

5. A retroactive increased disability evaluation for atrial 
septal deviation is prohibited by law.  38 U.S.C.A. § 5110(a) 
and (b)(2) (West 2002); 38 C.F.R. § 3.400(o)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In three letters, dated in January 2002, August 2003, and 
August 2005, the RO satisfied VA's foregoing notice 
requirements such that a reasonable person could be expected 
to understand what was needed to substantiate his claims, and 
thus the essential fairness of the adjudication was not 
frustrated.  Accordingly, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
August 2006 providing him the information required by 
Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in December 2003 and June 2006, he was afforded 
formal VA examinations.  As such, the Board finds that there 
is no further action to be undertaken to comply with the 
provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159, and that the veteran will not be prejudiced as a 
result of the Board's adjudication of his claim.  

Background & Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

I.  Low Back Disability

Diagnostic Code 5003 provides, in pertinent part, that 
arthritis will be rated based on limitation of motion under 
the appropriate diagnostic codes for the specific joint

Disabilities of the thoracic and lumbar spine are evaluated 
in accordance with VA's Schedule for Rating Disabilities, set 
out at 38 C.F.R. part 4.  In August 2003, amendments were 
made to the criteria used in rating disabilities of the 
spine, to include disabilities of the thoracolumbar spine, 
effective from September 26, 2003.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The veteran filed his initial claim of service connection for 
a low back disability in December 2001.  The RO granted this 
claim in August 2002, and assigned a 10 percent disability 
rating, effective September 1, 2001.  The veteran filed his 
NOD in July 2003, disputing that disability rating.  The RO 
increased the veteran's disability evaluation in a February 
2005 rating decision to 20 percent, effective September 26, 
2003.

Therefore, for the period since September 26, 2003, the Board 
will evaluate this claim under the criteria in effect prior 
to, and since that time.  The effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  Thus, 
for the period prior to September 26, 2003, the Board will 
evaluate the claim only under the former criteria.  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5291-92 (2001).  Evaluations of 10, 20, and 
40 percent were assigned for slight, moderate, and severe 
limitation of motion of the lumbar spine, respectively.  

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic 
Code 5295.  A 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  A 40 percent evaluation was warranted if the 
disability was severe, with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign; marked limitation 
of forward bending in the standing position; loss of lateral 
motion with osteo-arthritic changes, narrowing or 
irregularity of joint space; or some of the above with 
abnormal mobility on forced motion.  Id.

Since September 26, 2003, disabilities of the thoracolumbar 
spine are to be rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2007).  Under this rating 
formula, a 20 percent rating is warranted if forward flexion 
of the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis

A 30 percent rating is assigned if forward flexion of the 
cervical spine is 15 degrees or less; or, there is favorable 
ankylosis of the entire cervical spine.  A 40 percent rating 
is warranted is there is unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or if there is favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assigned is there is unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating is 
warranted is there is unfavorable ankylosis of the entire 
spine.  These criteria are to be applied irrespective of 
whether there are symptoms such as pain (whether or nor it 
radiates), stiffness, or aching in the affected area of the 
spine, Id., and they "are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine".  
68 Fed. Reg. at 51,455 (Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

a.  Prior to September 26, 2003

Service medical records show that the veteran received 
treatment for back pain related to a weight lifting injury in 
March 1995.  Magnetic resonance imaging (MRI) studies taken 
that month revealed disc desiccation and protrusion at L4-L5 
and L5-S1.  The veteran had intermittent complaints of back 
pain during the remainder of his military service.  As noted 
above, the veteran was discharged from active duty in August 
2001.

X -ray studies, taken in November 2002, show that the veteran 
had minimal degenerative disc changes at the L4-L5 level of 
the lumbar spine.  There was no evidence of fracture, 
misalignment, or metastatic disease.  VA medical records 
reflect that the veteran sought treatment for low back pain 
in February 2003.  At that time, there was no tenderness to 
palpation of lumbar spine or muscle spasm appreciated.  Deep 
tendon reflexes were +1 at the knees bilaterally and not 
elicited at ankles.  There was also negative single leg 
raise, bilaterally, and good heel and toe walking with 
adequate effort.  The physician diagnosed the veteran as 
having chronic back pain and spinal stenosis at L4-5.  

A May 2003 computed tomography (CT) scan of the lumbar spine 
revealed an area of heterogeneous decreased attenuation in 
the left L3 vertebral body with some central speckled high 
density.  There were also moderate to severe canal stenosis 
at the L5 level and facet hypertrophic changes.  The 3-4 and 
4-5 foramina were patent, and there was bony narrowing of the 
5-1 foramina, particularly on the right.  

In June 2003, the veteran reported that he tried to stay 
active and typically walked at least one mile per day.  Range 
of motion studies revealed flexion at 3/4 and extension at 
1/4, which induced pain.  The physician diagnosed the veteran 
as having low back pain in relation to central stenosis. 

In July 2003, the veteran reported that his low back pain 
varied from spasms to radiating and burning discomfort.  He 
denied loss of bowel or bladder control, or persistent 
numbness.  MRI studies of the lumbar spine revealed chronic 
degenerative changes; maximal at L4/5 and L5/S1 with a mild 
to moderate degree of central canal stenosis at the L4/5; and 
mild bilateral neural foraminal stenosis at L5/S1. 

The Board notes that the veteran was rated under former 
Diagnostic Code 5293 for his low back disability, prior to 
September 23, 2006.  However, as the evidence does not show 
that the veteran was ever diagnosed as having IDS, such as to 
warrant consideration of his disability under this provision, 
the Board finds that the disability should be evaluated under 
former Diagnostic Codes 5291-92 and 5295.  

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the evidence more nearly supports a 
disability evaluation of 20 percent for the veteran's low 
back disability, prior to September 26, 2003.  The May 2003 
CT scan revealed moderate to severe canal stenosis, and the 
June 2003 range of motion studies indicated moderate 
limitation of motion with pain.  July 2003 MRI studies 
revealed a mild to moderate degree of spinal stenosis, and 
the veteran reported spasms at that time.  

A 40 percent evaluation is not warranted, as the evidence 
does not show the veteran's low back disability was severe, 
with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign; marked limitation of forward 
bending in the standing position; loss of lateral motion with 
osteo-arthritic changes, narrowing or irregularity of joint 
space; or some of the above with abnormal mobility on forced 
motion.  Furthermore, a 40 percent evaluation under former 
Diagnostic Codes 5291-92 is not warranted, as the evidence 
does not show the veteran's lumbar or dorsal spine was 
manifested by severe limitation of motion.  

b.  Since September 26, 2003

VA medical records, dated in October 2003, show that the 
veteran's back pain seemed to be worsening.  At that time, he 
denied any loss of bowel or bladder control; persistent 
numbness; or weakness of his extremities.  The treating 
physician noted that the veteran was able to move all 
extremities without difficulty and diagnosed him as having 
spinal stenosis.  

A VA examination was conducted in December 2003.  At that 
time, the veteran reported daily pain in his lumbar spine, 
but denied bowel or bladder problems, or weakness in his 
lower extremities.  The examiner found that the veteran had 
good motion in his back; he was able to forward flex to 5 
centimeters away from the floor and extend fully.  Bilateral 
rotation was 45 degrees, and lateral bending was 40 degrees 
bilaterally.  The veteran was neurovascularly intact to the 
upper and lower extremities; he had full strength in the 
lower extremities; his sensation was intact, and his deep 
tendon reflexes were symmetric throughout.  The examiner 
reviewed diagnosed the veteran as having arthritis and 
degenerative disc disease in the lumbar spine.

A second VA examination was conducted in June 2004.  Range of 
motion studies of the lumbar spine showed that the veteran 
had forward flexion to 80 degrees, extension to 30 degrees, 
and lateral rotation to 40 degrees bilaterally.  Repeated 
motion did not change the range of motion.  The examiner 
diagnosed the veteran as having degenerative disc disease of 
the lumbar spine.

i.  Former Diagnostic Code

The Board finds that the evidence does not support the 
assignment of a higher rating under former Diagnostic Code 
5295.  The record does not show that the veteran's low back 
disability is severe, with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign; marked limitation 
of forward bending in the standing position; loss of lateral 
motion with osteo-arthritic changes, narrowing or 
irregularity of joint space; or some of the above with 
abnormal mobility on forced motion.  Furthermore, an 
increased evaluation under former Diagnostic Codes 5291-92 is 
not warranted, as the evidence does not show the veteran's 
lumbar or dorsal spine is manifested by severe limitation of 
motion.  

The Board has also considered all other potentially 
applicable former diagnostic codes.  Specifically, it must be 
noted that the evidence shows that the veteran has been 
diagnosed with degenerative disc disease.  Under former 
Diagnostic Code 5293, intervertebral disc syndrome is rated 
20 percent disabling when it is moderate, with recurring 
attacks.  A 40 percent rating is warranted when it is severe, 
with recurring attacks and intermittent relief.  The evidence 
of record does not show that the veteran's low back 
disability has been severe to warrant a rating in excess of 
20 percent under former Diagnostic Code 5293.

ii.  Current Diagnostic Code

With respect to current Diagnostic Codes 5235-5242, the Board 
observes that the objective post-service evidence shows the 
veteran's spinal flexion is to 80 degrees, with no evidence 
of any spinal ankylosis.  There is no basis for assigning a 
higher rating under the current criteria.

The Board has also considered all other potentially 
applicable current diagnostic codes.  Specifically, it must 
be noted that the evidence shows that the veteran has been 
diagnosed with degenerative disc disease.  Under Diagnostic 
Code 5243, intervertebral disc syndrome may be rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation results in the higher 
evaluation when all disabilities are combined under § 4.25.  
A 20 percent rating is warranted with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the last 12 months.  A 40 percent rating is 
warranted with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
last 12 months.  The evidence of record does not show that 
the veteran's low back disability has manifested an 
incapacitating episode to warrant a rating in excess of 20 
percent under Diagnostic Code 5243.

II.  Left Knee Disability

The veteran is service connected for degenerative joint 
disease (arthritis).  Arthritis will be rated based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint.  

Pursuant to Diagnostic Code 5260, flexion limited to 45 
degrees is assigned a 10 percent evaluation, and when it is 
limited to 30 degrees, a 20 percent rating is assigned.  
Under Diagnostic Code 5261, extension limited to 10 degrees 
is assigned a 10 percent rating, and extension limited to 15 
degrees is assigned a 20 percent evaluation.  

Service medical records include an April 1991 MRI of the left 
knee, which showed minor degenerative arthritis on the 
patella articular surface, but an otherwise normal knee.  The 
veteran had intermittent complaints of, and treatment for, 
his left knee disability during the remainder of his military 
service.  

November 2002 X-ray studies of the veteran's left knee show 
that there was tri-compartmental degenerative arthritis, most 
marked in the medial compartment and the patellofemoral 
joint.  VA medical records, dated in February 2003, show that 
the veteran reported chronic joint pain.  The physician found 
that the veteran's knees were stable, with no redness, heat, 
or swelling.  He noted mild medial joint line tenderness, 
bilaterally, and diagnosed the veteran as having degenerative 
joint disease of the knees.  In April 2003, the veteran 
complained of swelling and pain in both knees.  The physician 
found that the knees were not reddened, and that there was no 
effusion or pedal edema.  He noted mild joint line 
tenderness, bilaterally, and diagnosed the veteran as having 
knee pain related to degenerative joint disease.

A VA examination was conducted in December 2003.  At that 
time, the veteran reported that he had experienced bilateral 
knee pain for multiple years, and wore a knee brace at all 
times.  Range of motion studies showed that the veteran had 
range of motion from 0 to 120 degrees, bilaterally.  There 
was tenderness along the medial joint spaces, as well as 
along the patella, bilaterally.  There was patellar grind and 
McMurray with pain; however, the veteran did not have any 
instability to varus, valgus stress, or Lachman's 
bilaterally.  X-ray studies of the left knee revealed 
tricompartmental degenerative change with joint space 
narrowing and marginal osteophytes formation.  There was no 
fracture or joint effusion.  The examiner diagnosed the 
veteran as having degenerative joint disease in the bilateral 
knees.

A second VA examination was conducted in June 2004.  Range of 
motion studies showed that the veteran had range of motion 
from 0 to 120 degrees, bilaterally.  There was no ligamental 
instability, and repeated motion or use did not change the 
range of motion.  The examiner diagnosed the veteran as 
having degenerative joint disease of the bilateral knees.  

The foregoing record does not reflect the presence of 
limitation of flexion or extension that approaches the degree 
necessary for an evaluation in excess of 10 percent under 
Diagnostic Codes 5260-5262.  Likewise, there is no showing 
that disability is manifested by knee ankylosis, or moderate 
recurrent subluxation or lateral instability, as would 
warrant consideration under Diagnostic Code 5256 or 5257, 
respectively.  Therefore, entitlement to an evaluation in 
excess of 10 percent for a left knee disability is not shown.  
Thus, the veteran's claim must be denied.  

III.  Hidradenitis suppurativa

The RO has evaluated the veteran's hidradenitis suppurativa 
under 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806 as 
dermatitis or eczema, and assigned a noncompensable 
evaluation.  A hyphenated diagnostic code reflects a rating 
by analogy (see 38 C.F.R. §§ 4.20 and 4.27).  

Disabilities of the skin are evaluated in accordance with 
VA's Schedule for Rating Disabilities, set out at 38 C.F.R. 
part 4.  In July 2002, amendments were made to the criteria 
used in rating disabilities of the skin, effective from 
August 30, 2002.  See Schedule for Rating Disabilities; The 
Skin, 67 Fed. Reg. 49,596 (July 31, 2002).  Since the veteran 
filed his claim initial claim of service connection for 
hidradenitis suppurativa in December 2001, the Board will 
evaluate this claim under the criteria in effect prior to 
August 30, 2002, and since that time.   

Prior to August 30, 2002, a zero percent rating was warranted 
when the skin disability was manifested by slight, if any, 
exfoliation, exudation, or itching, if on a non-exposed 
surface or small area.  A 10 percent rating was warranted 
when the skin disability was manifested by exfoliation, 
exudation, or itching, if on an exposed surface or extensive 
area.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).  

Under the current rating criteria, a zero percent evaluation 
is warranted if less than 5 percent of the entire body or 
less than 5 percent of exposed areas are affected, and no 
more than topical therapy was required during the past 12 
month period.  A 10 percent rating is warranted if at least 5 
percent, but less than 20 percent of the entire body, or at 
least 5 percent, but less than 20 percent of exposed areas 
are affected; or if intermittent systemic therapy, such as 
corticosteroids, or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2007).

Other potentially relevant criteria would include Diagnostic 
Code 7817 for exfoliative dermatitis, which would be 
evaluation for scars, disfigurement, the extent of 
constitutional symptoms and the like under the old criteria.  
Under the new criteria, a zero percent rating is warranted 
where there is any extent of involvement of the skin, and no 
more than topical therapy required during the past 12-month 
period.  A 10 percent rating is warranted where there is any 
extent of involvement of the skin, and; systemic therapy such 
as therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-wave ultraviolet-A light) 
or UVB (ultraviolet-B light) treatments, or electron beam 
therapy required for a total duration of less than six weeks 
during the past 12 month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7817 (2007). 

Under former Diagnostic Code 7805, scars that are not 
disfiguring on the head, face or neck; the result of second 
or third degree burns; superficial, poorly nourished, with 
repeated ulceration; or superficial, tender, and painful upon 
objective demonstration; are rated upon limitation of motion 
of the affected part.  (As noted below, the veteran's scars 
are not shown to cause limitation of motion.)

Pursuant to current Diagnostic Code 7802, superficial scars 
that are not on the face head or neck, and do not cause 
limited motion, are rated 10 percent disabling where the scar 
area or areas are of 144 square inches (929 square 
centimeters) or greater. 

Service medical records show that the veteran was diagnosed 
with hidradenitis in June 1983.  In May 1990, he was 
diagnosed as having hidradenitis suppurativa of the bilateral 
axilla and left groin; and underwent an excision of the 
axillary skin, bilaterally.  The veteran had intermittent 
complaints of, and treatment for, his skin condition during 
the remainder of his military service.  

VA medical records, dated in April 2003, reflect that the 
veteran complained of burning and stinging on his underarms 
upon perspiration.  The treating physician noted well-healed 
scars in both axillae, without evidence of rash or irritation 
and mild post-inflammatory hyperpigmentation.  He diagnosed 
the veteran as having axillary burning and stinging, and 
prescribed a topical ointment for the condition.  

A VA examination was conducted in December 2003.  The 
examiner noted scars under the veteran's axillae, that were 
not erythematous.  They were 15 centimeters long bilaterally.  
The examiner opined that the veteran's hidradenitis 
suppurativa had been cured, and that his residual scars did 
not appear to be a problem.  

A second VA examination was conducted in June 2004.  At that 
time, the veteran did not report any symptoms related to his 
skin condition.  The examiner noted that the veteran's scars 
on his bilateral axillae were 15 centimeters long bilaterally 
and approximately 1 centimeter in width.  He stated that the 
veteran had a history of hidradenitis suppurativa, status 
post surgical repair.

The objective medical evidence does not show systemic 
manifestations, and there is no indication of UV light or 
steroid therapy.  The only notation of treatment for the 
veteran's hidradenitis suppurativa was in April 2003 and 
consisted of only topical therapy.  The December 2003 VA 
examiner noted that the veteran's skin condition was cured.  
There is no evidence of any current manifestations or 
symptom; or exfoliation, exudation, or itching on an exposed 
surface or extensive area.  Thus, the Board finds that a 
compensable rating under former or current Diagnostic Codes 
7899-7806 is not warranted.

In reviewing the veteran's skin disability claim based upon 
his remaining scars, the Board finds that the evidence does 
not support a compensable rating.  There has not been a 
showing that these scars are painful or unstable; cause 
limitation of motion; or are 144 square inches (929 square 
centimeters) in area.  In fact, based upon the measurements 
provided by the VA examiners, the veteran's axille scar 
areas, combined, only total a 30 square centimeter area.  
Thus, a compensable rating under former Diagnostic Code 7805, 
or current Diagnostic Code 7802, is not warranted.

IV.  Atrial Septal Deviation

The veteran filed his initial claim of service connection for 
atrial septal deviation in December 2001.  The RO granted 
this claim in August 2002, and assigned a zero percent 
disability rating.  The veteran filed his NOD in July 2003, 
disputing that disability rating.  By a January 2006 rating 
decision, the RO severed service connection for atrial septal 
deviation, effective April 1, 2006.  To date, the veteran has 
not filed a NOD in response to the April 2006 rating 
decision.  

Pursuant to 38 C.F.R. § 3.400(o)(1), a retroactive increase 
or additional benefit will not be awarded after basic 
entitlement has been terminated, such as by severance of 
service connection.  Thus, a higher evaluation cannot be 
assigned for atrial septal deviation from September 1, 2001 
to April 1, 2006, as a matter of law.  The veteran's appeal 
is denied.   

V.  Conclusion

The Board notes the above determinations are based on the 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities, and there is no showing that the 
veteran's disabilities reflect so exceptional or so unusual a 
disability picture as to warrant the assignment of increased 
or compensable evaluations on extra-schedular bases.  There 
has not been a showing that the veteran's disabilities result 
in marked interference with obtaining and maintaining 
employment.  Likewise, these conditions are not shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of extraschedular 
ratings are not met.  Thus, the Board is not required to 
remand these claims to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).









(CONTINUED ON NEXT PAGE)
ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 20 percent rating for a low back 
disability, effective September 1, 2001 is granted.

An evaluation in excess of 20 percent for a low back 
disability is denied.

An initial evaluation in excess of 10 percent for a left knee 
disability is denied.

An initial compensable evaluation for hidradenitis 
suppurativa is denied.

An initial compensable evaluation for atrial septal deviation 
is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


